       Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 1 of 13



 1   MANATT, PHELPS & PHILLIPS, LLP
     JOHN F. LIBBY (Bar No. CA 128207)
 2   E-mail: jlibby@manatt.com
     JOHN W. MCGUINNESS (Bar No. CA 277322)
 3   E-mail: jmcguinness@manatt.com
     EMIL PETROSSIAN (Bar No. CA 264222)
 4   E-mail: epetrossian@manatt.com
     11355 West Olympic Boulevard
 5   Los Angeles, California 90064
     Telephone: (310) 312-4000
 6   Facsimile: (310) 312-4224
 7   Attorneys for Plaintiffs
     CITY OF SAN JOSE and BLACK ALLIANCE
 8   FOR JUST IMMIGRATION
 9   [Additional Counsel Listed on Signature Page]
10                          IN THE UNITED STATES DISTRICT COURT

11                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

12

13                                                   Case No. 3:18-cv-02279
     CITY OF SAN JOSE, a municipal corporation;
14   and BLACK ALLIANCE FOR JUST                     Judge:    Hon. Richard G. Seeborg
     IMMIGRATION, a California Non-Profit            Dept:     3
15   Corporation,
                                                     PLAINTIFFS’ NOTICE
16                      Plaintiffs,                  OF UNOPPOSED MOTION TO ENTER
                                                     FINAL JUDGMENT AFTER REMAND;
17                 v.                                MEMORANDUM OF POINTS AND
                                                     AUTHORITIES IN SUPPORT
18   WILBUR L. ROSS, JR., in his official capacity   THEREOF; [PROPOSED] ORDER
     as Secretary of the U.S. Department of
19   Commerce; et al.,

20                      Defendants.

21

22

23

24

25

26

27

28

                   PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                      AFTER REMAND AND [PROPOSED] ORDER (3:18-CV-02779)
       Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 2 of 13



 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT on September 12, 2019, at 1:30 p.m., or as soon thereafter
 3   as the matter may be heard, before the Honorable Richard Seeborg in Department 3 of the United
 4   States District Court for the Northern District of California, located at 450 Golden Gate Avenue,
 5   San Francisco, California 94102, Plaintiffs City of San Jose and Black Alliance for Just
 6   Immigration (“Plaintiffs”) will and hereby do move this Court to enter Plaintiffs’ [Proposed]
 7   Final Judgment After Remand, Order of Vacatur, and Permanent Injunction, attached as “Exhibit
 8   A” to this motion.
 9         This motion is based on this Notice of Motion, the accompanying Memorandum of Points
10   and Authorities, the accompanying [Proposed] Final Judgment After Remand, Order of Vacatur,
11   and Permanent Injunction, the papers and pleadings on file in this action, and such matters as may
12   be presented to the Court at or before the time of the hearing.
13         Although Plaintiffs have filed this request as a noticed motion in accordance with Local
14   Rule 7-1, Defendants do not oppose this motion and the parties do not require a hearing.
15

16                                           Respectfully submitted,

17   Dated: July 30, 2019                    MANATT, PHELPS & PHILLIPS, LLP

18                                           By: /s/ John F. Libby
                                             John F. Libby
19                                           John W. McGuinness
                                             Emil Petrossian
20                                           Andrew Case
                                             Ana G. Guardado
21                                           Olufunmilayo O. Showole
                                             11355 West Olympic Boulevard
22                                           Los Angeles, California 90064
                                             Telephone: (310) 312-4000
23                                           Facsimile: (310) 312-4224
24

25

26

27

28

                     PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                        AFTER REMAND AND [PROPOSED] ORDER (3:18-CV-02779)
     Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 3 of 13



 1                               LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
                                 UNDER LAW
 2                               Kristen Clarke
                                 Jon M. Greenbaum
 3                               Ezra D. Rosenberg
                                 Dorian L. Spence
 4                               1500 K Street, NW, Suite 900
                                 Washington, DC 20005
 5                               Telephone: (202) 662-8600
                                 Facsimile: (202) 783-0857
 6
                                 PUBLIC COUNSEL
 7                               Mark Rosenbaum
                                 610 South Ardmore Avenue
 8                               Los Angeles, California 90005
                                 Telephone: (213) 385-2977
 9                               Facsimile: (213) 385-9089
10                               CITY OF SAN JOSE
                                 Richard Doyle, City Attorney
11                               Nora Frimann, Assistant City Attorney
                                 Office of the City Attorney
12                               200 East Santa Clara Street, 16th Floor
                                 San José, California 95113-1905
13                               Telephone Number: (408) 535-1900
                                 Facsimile Number: (408) 998-3131
14                               E-Mail: cao.main@sanjoseca.gov
15                                Attorneys for Plaintiffs CITY OF SAN JOSE and
                                  BLACK ALLIANCE FOR JUST IMMIGRATION
16

17

18

19

20

21

22

23

24

25

26

27

28

               PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                  AFTER REMAND AND [PROPOSED] ORDER (3:18-CV-02779)
          Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 4 of 13



 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.       INTRODUCTION
 3            Following the Supreme Court’s decision in Department of Commerce v. New York, 139 S.
 4   Ct. 2551, 2019 WL 2619473 (2019), Plaintiffs and Defendants conferred about the terms of a
 5   proposed final judgment in this action. Plaintiffs now request that the Court enter the [Proposed]
 6   Final Judgment After Remand, Order of Vacatur, and Permanent Injunction attached hereto as
 7   “Exhibit A.” Defendants do not oppose this motion.
 8   II.      PROCEDURAL BACKGROUND
 9            This Court entered final judgment in this action on March 13, 2019. ECF No. 197. The
10   same day, Defendants filed a notice of appeal of the final judgment. ECF No. 198. On March 18,
11   2019, Defendants filed a petition for writ of certiorari before judgment in the United States
12   Supreme Court. Petition for a Writ of Certiorari Before Judgment, Ross, et al. v. San Jose, et al,
13   --- S. Ct. ---, 2019 WL 1258816 (2019).
14            On June 27, 2019, the United States Supreme Court issued its opinion in the case of
15   Department of Commerce v. New York, affirming the portion of the district court’s judgment
16   holding that Secretary Ross’s decision to add a citizenship question to the 2020 Census violates
17   the Administrative Procedure Act. Dep’t of Commerce v. New York, 139 S. Ct. at 2573-2576.
18            On June 28, 2019, the Supreme Court granted Defendants’ petition for writ of certiorari
19   before judgment in this action. Its order directed as follows: “The judgment is vacated, and the
20   case is remanded to the United States Court of Appeals for the Ninth Circuit for further
21   consideration in light of Department of Commerce v. New York, 588 U.S. ____ (2019).” Ross, et
22   al. v. San Jose, et al, --- S. Ct. ---, 2019 WL 1243674 (2019).
23            A writ of mandate subsequently issued from the Supreme Court to the Ninth Circuit Court
24   of Appeals, and on July 30, 2019, the Ninth Circuit Court of Appeals remanded the action to this
25   Court. ECF No. 224.
26   III.     PLAINTIFFS’ REQUEST TO ENTER FINAL JUDGMENT AFTER REMAND
27            Following the Supreme Court’s decision in Department of Commerce v. New York, on

28   July 11, 2019, the President issued an Executive Order stating that “[a]fter examining every

                      PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                         AFTER REMAND AND [PROPOSED] ORDER (3:18-CV-02779)
       Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 5 of 13



 1   possible alternative, the Attorney General and the Secretary of Commerce have informed me that
 2   the logistics and timing for carrying out the census, combined with delays from continuing
 3   litigation, leave no practical mechanism for including the [citizenship] question on the 2020
 4   decennial census.” Exec. Order 13,880, § 1, 84 Fed. Reg. 33,821, 33,821 (July 16, 2019) (“The
 5   [Supreme] Court’s ruling . . . has now made it impossible, as a practical matter, to include a
 6   citizenship question on the 2020 decennial census questionnaire.”).
 7           Accordingly, the parties agree that entry of a final judgment is appropriate and have
 8   conferred about the language of the [Proposed] Final Judgment After Remand, Order of Vacatur,
 9   and Permanent Injunction. The proposed judgment permanently enjoins Defendants from
10   including a citizenship question on the 2020 decennial census questionnaire; from delaying the
11   process of printing the 2020 decennial census questionnaire after June 30, 2019, for the purpose
12   of including a citizenship question; and from asking persons about their citizenship status on the
13   2020 census questionnaire or otherwise asking a citizenship question as part of the 2020
14   decennial census.
15           Defendants have informed Plaintiffs that they do not oppose this motion and that they
16   intend to file a notice of non-opposition shortly after it is filed.
17           Plaintiffs therefore ask this Court to enter the attached [Proposed] Final Judgment After
18   Remand, Order of Vacatur, and Permanent Injunction.
19

20                                             Respectfully submitted,

21   Dated: July 30, 2019                      MANATT, PHELPS & PHILLIPS, LLP

22
                                               By: /s/ John F. Libby
23                                             John F. Libby
                                               John W. McGuinness
24                                             Emil Petrossian
                                               Andrew Case
25                                             Ana G. Guardado
                                               Olufunmilayo O. Showole
26                                             11355 West Olympic Boulevard
                                               Los Angeles, California 90064
27                                             Telephone: (310) 312-4000
                                               Facsimile: (310) 312-4224
28

                      PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                         AFTER REMAND AND [PROPOSED] ORDER (3:18-CV-02779)
     Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 6 of 13



 1
                                 LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
 2                               UNDER LAW
                                 Kristen Clarke
 3                               Jon M. Greenbaum
                                 Ezra D. Rosenberg
 4                               Dorian L. Spence
                                 1500 K Street, NW, Suite 900
 5                               Washington, DC 20005
                                 Telephone: (202) 662-8600
 6                               Facsimile: (202) 783-0857
 7                               PUBLIC COUNSEL
                                 Mark Rosenbaum
 8                               610 South Ardmore Avenue
                                 Los Angeles, California 90005
 9                               Telephone: (213) 385-2977
                                 Facsimile: (213) 385-9089
10
                                 CITY OF SAN JOSE
11                               Richard Doyle, City Attorney
                                 Nora Frimann, Assistant City Attorney
12                               Office of the City Attorney
                                 200 East Santa Clara Street, 16th Floor
13                               San José, California 95113-1905
                                 Telephone Number: (408) 535-1900
14                               Facsimile Number: (408) 998-3131
                                 E-Mail: cao.main@sanjoseca.gov
15
                                  Attorneys for Plaintiffs CITY OF SAN JOSE and
16                                BLACK ALLIANCE FOR JUST IMMIGRATION
17

18

19

20

21

22

23

24

25

26

27

28

               PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                  AFTER REMAND AND [PROPOSED] ORDER (3:18-CV-02779)
       Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 7 of 13



 1                                      FILER’S ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Barbara Gasik hereby attests
 3   that concurrence in the filing of this document has been obtained from all the signatories above.
 4   Dated: July 30, 2019                                 /s/ Barbara Gasik
                                                              Barbara Gasik
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                    PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                       AFTER REMAND AND [PROPOSED] ORDER (3:18-CV-02779)
       Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 8 of 13



 1                                      [PROPOSED] ORDER
 2          Having considered Plaintiffs’ Unopposed Motion to Enter Judgment After Remand
 3   (“Motion”), and good cause appearing, the Court orders as follows:
 4          1.     Plaintiffs’ Motion is GRANTED.
 5          2.     To the extent that the March 13, 2019 judgment in this action, ECF No. 197, is still
 6   in place, that judgment is hereby VACATED.
 7          3.     The Court shall adopt and enter the [Proposed] Final Judgment After Remand,
 8   Order of Vacatur, and Permanent Injunction attached as “Exhibit A” to the Motion.
 9

10          IT IS SO ORDERED.
11

12          Dated: _________________
                                                        HON. RICHARD SEEBORG
13                                                      United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                    PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                       AFTER REMAND AND [PROPOSED] ORDER (3:18-CV-02779)
Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 9 of 13




                  Exhibit A
      Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 10 of 13



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10

11
     STATE OF CALIFORNIA, et al.,                    Case No.      18-cv-01865-RS
12
                       Plaintiffs,                                 18-cv-02279-RS
13
           v.                                        [PROPOSED] FINAL JUDGMENT
14                                                   AFTER REMAND, ORDER OF
     WILBUR L. ROSS, et al.,                         VACATUR, AND PERMANENT
15                                                   INJUNCTION
                       Defendants.
16

17   CITY OF SAN JOSE, et al.,

18                     Plaintiffs,

19         v.

20   WILBUR L. ROSS, et al.,

21                     Defendants.

22

23

24          In accordance with the Court’s March 6, 2019 Findings of Fact and Conclusions of Law,

25   the June 28, 2019 order of the United States Supreme Court in Wilbur L. Ross, Secretary of

26   Commerce, et al. v. California, et al., No. 18-1214, the Unopposed Motions to Enter Final

27   Judgment After Remand filed by the Plaintiffs on July 30, 2019, and Rule 58(b)(2)(B) of the

28   Federal Rules of Civil Procedure, it is ORDERED, ADJUDGED, and DECREED as follows:
      Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 11 of 13



 1                                 FINAL JUDGMENT AFTER REMAND
 2          In Case No. 18-cv-1865-RS:
 3      •   Final judgment is entered for Plaintiffs and against Defendants on Plaintiffs’ Second
 4          Cause of Action (Violation of APA; 5 U.S.C. § 706).
 5      •   Final judgment is entered for Defendants and against Plaintiffs on Plaintiffs’ First Cause
 6          of Action (Violation of Constitution’s “Actual Enumeration” Mandate; U.S. Const.
 7          art. I, § 2, cl. 3).
 8          In Case No. 18-cv-2279-RS:
 9      •   Final judgment is entered for Plaintiffs and against Defendants on Plaintiffs’ Fourth Cause
10          of Action (Violation of APA’s Arbitrary and Capricious Standard; 5 U.S.C.
11          § 706(2)(A)).
12      •   Final judgment is entered for Defendants and against Plaintiffs on Plaintiffs’ First Cause
13          of Action (Violation of Constitution’s “Actual Enumeration” Mandate; U.S. Const.
14          art. I, § 2, cl. 3); Plaintiffs’ Second Cause of Action (Violation of the Constitution’s
15          Apportionment Clause; U.S. Const. amend. XIV, § 2); and Plaintiffs’ Third Cause of
16          Action (Violation of APA’s Requirement that Administrative Action Be in Accordance
17          with Law, Not Contrary to Constitutional Right, and Not Beyond Statutory Authority;
18          5 U.S.C. § 706(2)).
19                                     VACATUR AND REMAND
20          Secretary Ross’s March 26, 2018 decision to include a citizenship question on the 2020
21   Census is hereby VACATED. In light of the permanent injunction below, the decision is not
22   remanded to the Department of Commerce.
23                                    PERMANENT INJUNCTION
24          Defendants, including the Secretary of Commerce in his official capacity, the Director of
25   the Census Bureau in his official capacity, and any successors to those offices, together with their
26   agents, servants, employees, attorneys, and other persons who are in active concert or
27   participation with the foregoing, see Fed. R. Civ. P. 65(d)(2), are hereby PERMANENTLY
28   ENJOINED from including a citizenship question on the 2020 decennial census questionnaire;

                                                      2
      Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 12 of 13



 1   from delaying the process of printing the 2020 decennial census questionnaire after June 30, 2019

 2   for the purpose of including a citizenship question; and from asking persons about citizenship

 3   status on the 2020 census questionnaire or otherwise asking a citizenship question as part of the

 4   2020 decennial census.

 5          The Court will retain jurisdiction in these cases to enforce the terms of this Order until the

 6   2020 Census results are processed and sent to the President by December 31, 2020.

 7

 8          IT IS SO ORDERED.

 9

10          Dated: ______________, 2019

11
                                                   RICHARD SEEBORG
12                                                 United States District Judge
13
                                                   CASE NOS. 18-cv-01865-RS, 18-cv-02279-RS
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
      Case 3:18-cv-02279-RS Document 225 Filed 07/30/19 Page 13 of 13



 1

 2                                   CERTIFICATE OF SERVICE

 3          I hereby certify that on July 30, 2019, I served the foregoing with the Clerk of Court using

 4   the CM/ECF system which will automatically send email notification of such filing to the

 5   attorneys of record.

 6   Dated: July 30, 2019                                /s/ Barbara Gasik
                                                             Barbara Gasik
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                     PLAINTIFFS’ UNOPPOSED MOTION TO ENTER FINAL JUDGMENT
                        AFTER REMAND AND [PROPOSED] ORDER (3:18-CV-02779)
